Title: To Thomas Jefferson from Henry Fulton, 3 November 1808
From: Fulton, Henry
To: Jefferson, Thomas


                  
                     Very much Esteemed Sir 
                     
                     Pittsburgh 3d November 1808
                  
                  Not having any acquaintence at the City of Washington but Mr. Robert Whitehill to whom I have wrote I have made so free as address You my Self I have got a Nephew living at Steubanville State of Ohio John Wilson who wou’d be desirious if You wou’d have the Goodness to Appoint him to Recive the Publick Money at Steubanville which office as he expects is now Vacant—he has resided at Steubanville better than two Yeares, prior to which he lived in Lewistown Pennsylvania the neighbourhood where Mr Andw. Gregg lives in and I expect has a knowledge of his Charector which I hope on the Strictest enquiry woud prove Satisfactory—if necessary any Certificate respecting his Behaviour both in Pennsylvania & Since his residence in the State of Ohio with respect to his Integrity punctuality & Sobriety can be had & forwarded to You—I have wrote to Thos. Baird our partner in Trade at this place who is now at Philadelpa. purchasing Merchandiz & be pleasd to write to Mr Smith Member of Congress from this district to make application to You Sir for the Appointment for John Wilson & if You have not already granted the appointment to another and have the goodness to appoint him I expect & hope he will Act to your & Your Successors Satisfaction in tendering a Just & true Account at all times when call’d Upon—any Security that is necessary to be given for his integrity in Office and Publick Trust will be given—I remain Sir, with Sentiments of the highest Esteem & regard Yr Very Hble Servt.
                  
                     Henry Fulton 
                     
                  
               